EXHIBIT 10.1

 

MARKETING AGREEMENT

 

Effective this 14th day of January, 2003 (the “Effective Date”), this Marketing
Agreement (the “Agreement”) is entered by, between and among Boat America
Corporation, a Virginia corporation with its principal place of business at 884
South Pickett Street, Alexandria, Virginia 22304 (“Boat America”), Boat Owners
Association of The United States, a non-stock corporation organized under the
laws of the District of Columbia, with its principal place of business at 880
South Pickett Street, Alexandria, Virginia 22304 (the “Association”) and West
Marine Products, Inc., a California corporation with its principal place of
business at 500 Westridge Drive, Watsonville, California 95076 (“West Marine”).

 

Recitals

 

1. The Association is a membership organization for recreational boaters.

 

2. Boat America markets the Association, and provides a variety of services for
recreational boaters, including without limitation towing services and marine
insurance.

 

3. West Marine sells boating equipment and accessories through retail stores
(including retail stores that West Marine has purchased this date from Boat
America), wholesale outlets, mail order, and one or more World Wide Web sites
operated by or on behalf of West Marine.

 

4. West Marine wishes to license certain trademarks of the Association in
connection with goods sold or distributed by West Marine.

 

5. As a condition of that license, the parties agree to cross-market certain of
each other’s goods and services, as more fully described below.

 

Now, therefore, for good and valuable consideration the receipt and sufficiency
of which each party acknowledges, the parties agree as follows:

 

Terms and Conditions

 

1. Definitions. For purposes of this Agreement, the following capitalized terms
have the following meanings:

 

1.1. “Affiliate” means, with respect to any entity, any other entity that
directly or indirectly through one or more intermediaries controls, is
controlled by, or is under common control with the specified entity.

 

1



--------------------------------------------------------------------------------

1.2. “BoatU.S.” means Boat America, the Association, or both, as the context may
require.

 

1.3. “BoatU.S. Insurance” means marine insurance provided by BoatU.S.

 

1.4. “BoatU.S. Insurance Marketing Material” means material, whether in printed,
digital or any other medium, distributed or displayed by or on behalf of West
Marine to market BoatU.S. Insurance.

 

1.5. “BoatU.S. Member” means an individual who is a member of the Association
recognized by the Association in its discretion as satisfying the Association’s
standard requirements, including without limitation payment of required dues.

 

1.6. “BoatU.S. Member Rewards” means the program, marketed by BoatU.S. as of the
Effective Date as “Member Rewards,” through which purchases of boating equipment
and accessories from or through BoatU.S. earn the purchaser points that the
purchaser may apply to obtain discounts on the further purchase of boating
equipment and accessories from or through BoatU.S.

 

1.7. “BoatU.S. Membership” means membership of an individual in the Association.

 

1.8. “BoatU.S. Membership Enrollment Form” means the written form designated by
BoatU.S. for enrollment of individuals as BoatU.S. Members.

 

1.9. “BoatU.S. Membership Marketing Material” means material, whether in
printed, digital or any other medium, distributed or displayed by or on behalf
of West Marine to market BoatU.S. or BoatU.S. Membership.

 

1.10. “BoatU.S. Trademark” means a trademark or service mark identified in
Exhibit A to this Agreement.

 

1.11. “BoatU.S. Web Site” means a World Wide Web site operated by or on behalf
of BoatU.S. that markets the Association.

 

1.12. “High Level Advantage Program” has the meaning as set forth in Section 2.1
below.

 

1.13. “Intellectual Property” means an original work of authorship protectable
under U.S. copyright laws.

 

1.14. “Licensed Trademark” means any BoatU.S. Trademark or West Marine Trademark
licensed to a party under Section 8 below.

 

1.15. “New BoatU.S. Member” means an individual who, during the term of this
Agreement, enrolls as a BoatU.S. Member and who was not a BoatU.S. Member for 12
or more consecutive months immediately preceding that enrollment.

 

2



--------------------------------------------------------------------------------

1.16. “West Advantage” means the program, marketed by West Marine as of the
Effective Date as “West Advantage” or “West Advantage Program,” through which
purchases of boating equipment and accessories from or through West Marine earn
the purchaser points that the purchaser may apply to obtain discounts on the
further purchase of boating equipment and accessories from or through West
Marine.

 

1.17. “West Advantage Member” means an individual that is enrolled in West
Advantage.

 

1.18. “West Marine Trademark” means a trademark or service mark identified in
Exhibit B to this Agreement.

 

1.19. “West Marine Store” means a physical retail outlet in the United States
through which West Marine or any Affiliate of West Marine sells boating
equipment or accessories, whether the retail outlet is identified as a BoatU.S.
store, a West Marine store, or by any other trademark or service mark owned by
or licensed to West Marine or any of its Affiliates.

 

1.20. “West Marine Web Site” means a World Wide Web site operated by or on
behalf of West Marine or any Affiliate of West Marine that markets boating
equipment and accessories, or boating-related services, to retail customers.

 

2. BoatU.S. Memberships.

 

2.1. High Level Advantage Program.

 

A. West Marine shall establish a program (the “High Level Advantage Program”) in
which the participants are entitled to earn points under West Advantage at a
rate at least 1% greater than the rate under which any other West Advantage
Member is entitled to earn points. Enrollment in the High Level Advantage
Program shall include enrollment as a BoatU.S. Member. Any individual who wishes
to enroll in the High Level Advantage Program, and is not a BoatU.S. Member,
must enroll as a BoatU.S. Member, and shall be enrolled by West Marine in
accordance with Section 2.4 below. Any individual who is or becomes a BoatU.S.
Member shall be enrolled immediately by West Marine in the High Level Advantage
Program. An individual’s right to participate in the High Level Advantage
Program will expire when West Marine has been notified by BoatU.S. of the
expiration or termination of his or her BoatU.S. Membership, except that the
points earned by that individual while a BoatU.S. Member shall be honored by
West Marine for the same length of time as points earned by West Advantage
Members. BoatU.S. will be responsible for soliciting renewals of BoatU.S.
Memberships and will notify West Marine when any member’s BoatU.S. Membership is
not renewed. BoatU.S. Membership shall be featured prominently in all High Level
Advantage Program material, including without limitation marketing, enrollment,
rewards coupons and online promotions.

 

B. West Marine shall make the High Level Advantage Program available in all West
Marine Stores throughout the term of this Agreement, commencing as soon as
practicable after the Effective Date.

 

3



--------------------------------------------------------------------------------

C. West Marine shall make available at no additional charge to BoatU.S. Members
any benefit offered to other West Advantage Members.

 

D. Neither West Marine nor any Affiliate of West Marine shall offer any program
or benefit that grants discounts on products based on the amount or frequency of
purchases that, with respect to such discounts, is as, or more, advantageous
than the High Level Advantage Program. Nothing in this Section 2.1.D prohibits
(1) wholesale distribution by West Marine’s Affiliate Port Supply, (2) sales to
individuals based on volume discounts over limited time periods no greater than
90 days, (3) one-time sales events of less than 15 days duration in any given
year, or (4) discounts to boat builders and boat refitters for periods not
exceeding 18 months.

 

E. All points earned by participants in BoatU.S. Member Rewards prior to the
Effective Date shall be honored by West Marine based on the same value ascribed
by BoatU.S. to those points immediately prior to the Effective Date.

 

F. West Marine shall track all High Level Advantage Program points, and at
reasonable time intervals deliver to all BoatU.S. Members accurate and
appropriate reward coupons or point statements.

 

2.2. BoatU.S. Membership Marketing Materials. West Marine shall produce or
procure, and shall maintain at each West Marine Store, a supply of BoatU.S.
Membership Marketing Materials that promote BoatU.S. Membership jointly with the
High Level Advantage Program. West Marine shall not display or distribute any
BoatU.S. Membership Marketing Material that has not been supplied by BoatU.S. or
approved by BoatU.S. in writing, such approval not to be unreasonably withheld
or denied. West Marine will be responsible for the cost of any BoatU.S.
Membership Marketing Materials produced or procured by it pursuant to this
Section 2.2. BoatU.S. and West Marine will agree on the content of any BoatU.S.
Membership Marketing Materials.

 

2.3. Marketing Activities. West Marine shall use commercially reasonable efforts
to market BoatU.S. Memberships throughout the United States. Without waiving the
generality of the foregoing, West Marine shall:

 

A. Display in each West Marine Store signage promoting BoatU.S. Memberships and
maintain a supply of BoatU.S. Membership Enrollment Forms and BoatU.S.
Membership Marketing Materials.

 

B. Keep on duty at each West Marine Store at least one sales associate who is
reasonably familiar with and trained to market BoatU.S. Memberships.

 

C. Display on each West Marine Web Site a version of the BoatU.S. Membership
Marketing Materials, in a form mutually approved by the parties in writing, and
a hyperlink to the page or pages designated by BoatU.S. on the BoatU.S. Web
Site.

 

2.4. Enrollment. Except as may be otherwise agreed by the parties in writing,
West Marine may enroll individuals as BoatU.S. Members only by:

 

A. Collecting from each individual, and delivering to BoatU.S., a completed
BoatU.S. Membership Enrollment Form and the required BoatU.S. Membership dues;
or

 

4



--------------------------------------------------------------------------------

B. For individuals who wish to enroll online, directing them to the online
enrollment form on the BoatU.S. Web Site, accessed directly or through the
hyperlink established under Section 2.3.C above. The online enrollment form on
the BoatU.S. Web Site will allow individuals to enter a promotion code or
otherwise identify that they were directed by West Marine.

 

2.5. Pricing of BoatU.S. Membership Dues. For 2003, annual BoatU.S. Membership
dues for individuals that are enrolled in accordance with Section 2.4 shall be
$14.00, while full price BoatU.S. Membership dues shall be $19.00. Thereafter,
BoatU.S. shall make available to all individuals that are enrolled in accordance
with Section 2.4 above a discount of approximately 25% off of BoatU.S.’s then
current, full price BoatU.S. Membership dues.

 

2.6. Delivery of BoatU.S. Membership Enrollment Forms and Dues.

 

A. West Marine shall deliver to BoatU.S. the electronic data file, in the form
and format specified by BoatU.S., for each BoatU.S. Member enrolled by West
Marine, no more than 30 days after completion of that BoatU.S. Member’s BoatU.S.
Membership Enrollment Form. The parties will work aggressively to collapse the
time frame for data transfer to BoatU.S.

 

B. West Marine shall not charge BoatU.S. Members any fees or other amounts in
connection with BoatU.S. Membership, or for enrollment, participation in or
receipt of the benefits of the High Level Advantage Program, except for BoatU.S.
Membership dues designated by BoatU.S. No more than 5 business days after the
end of each calendar month, West Marine shall deliver to BoatU.S., without
deduction, withholding or set-off of any kind, all BoatU.S. Membership dues
received or collected from BoatU.S. Members during such month. BoatU.S. and West
Marine shall work together reasonably and in good faith to agree in writing on,
and implement, any other systems and processes that the parties will use for the
transfer of BoatU.S. Membership Enrollment Forms, enrollment data and dues,
including without limitation systems and processes designed to more fully
automate the exchange of information between the parties related to the
enrollment of members.

 

3. Towing Services.

 

3.1. Termination of West Marine Towing Services. West Marine and its Affiliates
shall cease providing, operating, marketing, endorsing or sponsoring towing
services, by West Marine, any Affiliate of West Marine, or any other person or
entity, during the term of this Agreement, commencing immediately upon the
earlier of (A) 6 months and 1 day from the Effective Date, or (B) the date on
which West Marine has the right to comply with that obligation without violation
of any agreement or duty to which it is subject. This Section 3.1 will not
prohibit West Marine or any Affiliate of West

 

5



--------------------------------------------------------------------------------

Marine from providing towing services to individual persons as required to
satisfy contractual obligations of West Marine and its Affiliates to those
persons that are in effect on the Effective Date.

 

3.2. Marketing of BoatU.S. Towing Services. During the term of this Agreement,
West Marine shall market BoatU.S. and no other person or entity as provider of
towing services to West Advantage Members, including without limitation High
Level Advantage Members, commencing immediately upon the earlier of (A) 3 years,
6 months and 1 day from the Effective Date, or (B) the date on which West Marine
has the right to comply with that obligation without violation of any agreement
or duty to which it is subject.

 

4. BoatU.S. Insurance. West Marine may promote BoatU.S. Insurance in accordance
with the following:

 

4.1. BoatU.S. Insurance Materials. West Marine shall obtain BoatU.S.’s prior
written approval of any BoatU.S. Insurance marketing plans or activities. Such
approval shall not be unreasonably withheld. If West Marine elects to promote
BoatU.S. Insurance, BoatU.S. will supply West Marine with sufficient BoatU.S.
Insurance Marketing Materials. West Marine shall not distribute or display
BoatU.S. Insurance Marketing Material that has not been supplied or approved by
BoatU.S. in writing.

 

4.2. Toll-Free Number. BoatU.S. shall maintain a toll-free telephone number
dedicated to receive inquiries and take BoatU.S. Insurance applications from
individuals directed to that telephone number by West Marine.

 

4.3. World Wide Web Sites. Regardless of whether West Marine elects to promote
BoatU.S. Insurance, West Marine shall display on each West Marine Web Site in a
reasonably prominent manner a version of the BoatU.S. Insurance Marketing
Materials, in a form mutually approved by the parties in writing, and a
hyperlink to the page or pages designated by BoatU.S. on the BoatU.S. Web Site.

 

4.4. Applications. West Marine shall direct individuals that seek to apply for
BoatU.S. Insurance to the pages on the BoatU.S. Web Site designated by BoatU.S.,
the hyperlink on the West Marine Web Site established in accordance with Section
4.3 above, or the toll-free telephone number established in accordance with
Section 4.2 above. West Marine shall not take any BoatU.S. Insurance application
or collect any fees or charges related to BoatU.S. Insurance.

 

4.5. Agency; Laws and Regulations. West Marine acknowledges that its role under
this Agreement in connection with BoatU.S. Insurance is limited to promotion of
BoatU.S. Insurance provided by BoatU.S., and that West Marine is not acting and
may not act as an insurance agent or broker with respect to BoatU.S. Insurance.
Further, West Marine shall comply with all applicable laws and regulations
regarding BoatU.S. Insurance, and agrees that its rights under this Agreement
with regard to BoatU.S. Insurance may be discontinued if so required, as
determined by BoatU.S. in its sole discretion, under applicable law or
regulation.

 

6



--------------------------------------------------------------------------------

4.6. Policy Ownership. BoatU.S. will be the agent of record and owner of any and
all insurance business produced as a result of or in connection with West
Marine’s promotional activities under this Section 4. This Section 4.6 survives
expiration or termination of this Agreement for any reason.

 

5. West Marine Products and Services.

 

5.1. Marketing by BoatU.S. BoatU.S. shall promote boating equipment and
accessories sold or resold by West Marine in West Marine Stores or on the West
Marine Web Site. BoatU.S. shall provide, and West Marine shall upon request by
BoatU.S. implement one or more hyperlinks from the BoatU.S. Web Site to the
pages on the West Marine Web Site through which individuals may purchase goods
or services. BoatU.S. shall not display or distribute any material to market
boating equipment and accessories sold or resold by West Marine that has not
been supplied by West Marine or approved by West Marine in writing.

 

5.2. West Marine Catalogs. On an annual basis, during the term of this
Agreement:

 

A. West Marine shall make available to BoatU.S. Members, without charge, printed
copies of the then current master retail catalog of equipment and accessories
for sale by West Marine (the “Catalog”), as specified in this Section 5.2A. West
Marine shall mail a Catalog to any BoatU.S. Member that has made a mail order
purchase from West Marine if West Marine at that time has mailing information
for such BoatU.S. Member. West Marine shall make a reasonably sufficient supply
of Catalogs available in all West Marine Stores, but shall not be obligated to
order an additional printing of Catalogs if the number of Catalogs originally
printed is not sufficient to satisfy all requests; and

 

B. West Marine shall supply to BoatU.S. without charge a sufficient supply of
the Catalogs for BoatU.S. to mail at its own expense to all newly enrolled
BoatU.S. Members.

 

C. In or about January 2003, BoatU.S. will print and mail, at West Marine’s
expense, the BoatU.S. Annual Equipment catalog for 2003 to purchasers from
BoatU.S. within the past eighteen months and a sufficient additional amount of
the BoatU.S. Annual Equipment catalog to supply any other BoatU.S. Members
during the course of 2003.

 

5.3. BoatU.S. Magazine Advertisements. In each edition of BoatU.S.’s bi-monthly
BoatU.S. Magazine, West Marine shall place one or more pages of special price
advertisements in the Member’s Mart section. West Marine shall pay BoatU.S. for
such advertising at BoatU.S.’s then current partnership rates, except that, for
2003, BoatU.S. shall provide West Marine a discounted rate of $7,500 per page.

 

5.4. Employee Discounts. West Marine shall provide for each employee of
BoatU.S., each member of the BoatU.S. Board of Directors, and each member of the
BoatU.S. National Advisory Council, a purchase discount at a rate equal to the
rate of discount provided to West Marine Store employees.

 

7



--------------------------------------------------------------------------------

6. Customer Lists.

 

6.1. Disclosure. To the extent not prohibited by a current privacy policy,
specific contract, or “opt-out” instructions from members or customers, and no
later than 30 days after the Effective Date, and on an ongoing basis no less
often than monthly thereafter, each party shall supply to the other party the
names and mailing addresses of all members and, to the extent in that party’s
possession, all prospects and customers, not previously transmitted to the other
party. Within 30 days after the Effective Date, and to the extent not already
established, each party shall establish a new privacy policy that permits the
sharing with the other party of the names and mailing addresses of all future
members, customers and prospects except that each party will provide members,
customers and prospects the minimum protection required by law, such as an
“opt-out” procedure.

 

6.2. West Marine Mailings. If current privacy policies prevent West Marine from
sharing member, customer or prospect information with BoatU.S. under Section 6.1
above, West Marine shall, at reasonable intervals no less than every three
months, directly mail to those members, customers and prospects, to the extent
such mailing information is in West Marine’s possession, as a mailing from West
Marine, materials promoting BoatU.S. Memberships, BoatU.S. Insurance, and other
BoatU.S. goods or services, as may be requested by BoatU.S. from time to time.
Such materials shall be supplied by BoatU.S., and BoatU.S. shall reimburse West
Marine for the mailing charges. West Marine shall have the right to approve any
materials distributed by it pursuant to this Section 6.2, such approval not to
be unreasonably withheld or denied. BoatU.S. shall have the exclusive right to
use any information generated in response to such mailings, by making sales or
otherwise, and any sales or other activities resulting from such mailings shall
be considered activities of BoatU.S., and shall not be considered marketing by
West Marine under this Agreement.

 

6.3. Limited Use. The intent of this Agreement is for the parties to assist each
other in the promotion of their respective core businesses, as further set forth
in the Agreement. Accordingly, each party shall limit its use of the other
party’s member, customer and prospect information, received under Section 6.1
above, to the marketing of its core businesses (i.e., boating equipment and
accessories in the case of West Marine, except that West Marine anticipates and
is approved to use the customer lists in regard to its installation,
maintenance, and repair business; and insurance, boat finance and other
Association services in the case of BoatU.S.). Each party, however, acknowledges
and agrees that certain marketing material for a party’s core business (as
defined above) may contain incidental sidebars or other incidental portions that
reference the party’s other business lines. Distribution of those materials is
not a violation of this Section 6.3. Neither party shall disclose the other
party’s member, customer or prospect information to any third party, except for
the purpose of outsourcing the party’s marketing activities permitted under this
Agreement. Notwithstanding anything to the contrary in the foregoing, this
Section 6.3 does not impose any limitation on a party’s use or disclosure of
information obtained or generated by that party, rather than received under
Section 6.1 above.

 

8



--------------------------------------------------------------------------------

7. General Marketing Restrictions. Neither party shall make any false or
misleading statement regarding or in connection with the other party’s goods or
services under this Agreement. Each party agrees that, except as expressly set
forth in this Agreement, neither party is the agent of the other, or has any
right or authority to bind the other to any obligation.

 

8. Trademarks and Other Intellectual Property.

 

8.1. BoatU.S. Trademark Licenses. Subject to West Marine’s performance in all
material respects of its obligations in accordance this Agreement:

 

A. BoatU.S. hereby grants West Marine an exclusive, nontransferable,
nonsublicensable (except to Affiliates of West Marine, provided West Marine
shall require its Affiliates to comply with the license terms under this
Agreement), royalty-free (except as provided in Section 9.1D) license, during
the term of this Agreement, in the United States and Canada, to use the BoatU.S.
Trademarks in connection with the marketing, sale, distribution, importing and
exporting of boating equipment and accessories normally used upon or with
recreational boats. Notwithstanding anything to the contrary in the foregoing,
the license granted under this Section 8.1.A:

 

1. Does not include use in connection with the goods or services identified in
Exhibit C to this Agreement; and

 

2. Is nonexclusive with respect to the goods and services identified in Exhibit
D to this Agreement, and West Marine agrees further that it shall not make such
use absent further written authorization by BoatU.S.

 

B. BoatU.S. hereby grants West Marine a nonexclusive, nontransferable,
nonsublicensable (except to Affiliates of West Marine, provided West Marine
shall require its Affiliates to comply with the license terms under this
Agreement), royalty-free (except as provided in Section 9.1D) license, during
the term of this Agreement, in the United States and Canada, to use the BoatU.S.
Trademarks in connection with marketing, in accordance with this Agreement, of
BoatU.S. Memberships, the High Level Advantage Program, BoatU.S. Insurance and
BoatU.S. towing services.

 

8.2. West Marine Trademark License. Subject to BoatU.S.’s performance in all
material respects of its obligations under this Agreement, West Marine hereby
grants BoatU.S. a nonexclusive, nontransferable, nonsublicensable license
(except to Affiliates of BoatU.S., provided BoatU.S. shall require its
Affiliates to comply with the license terms under this Agreement), during the
term of this Agreement, in the United States and Canada, to use the West Marine
Trademarks in connection with promoting, in accordance with this Agreement, of
the High Level Advantage Program and goods and services sold or distributed by
West Marine.

 

9



--------------------------------------------------------------------------------

8.3. Trademark License Conditions and Obligations. Each party that is granted a
license under Section 8.1 or 8.2 above (the “Licensee”) by the other party (the
“Licensor”) agrees to the following conditions:

 

A. The Licensed Trademarks may not be displayed or distributed in any form, in
any printed, digital or other medium, whether affixed or not affixed to a good,
without the Licensor’s prior written approval of the form and medium. The
Licensor may not unreasonably withhold or delay such approval and will promptly
respond to any request for such approval. Any such approval granted for a
particular form and medium shall be deemed to constitute the Licensor’s approval
of all future uses of the Licensed Trademarks in such form and medium, unless
such approval is subsequently revoked in writing upon reasonable prior notice.
BoatU.S. hereby approves for purposes of this section the continued display by
West Marine of any of the BoatU.S. Trademarks at the stores purchased by West
Marine from Boat America in the form and manner in which the BoatU.S. Trademarks
were displayed at such stores the time of their purchase;

 

B. The Licensee acknowledges and agrees that it does not acquire any right,
title or interest in any Licensed Trademark by virtue of the licensed use, and
any use of a Licensed Trademark by the Licensee inures to the benefit of the
Licensor;

 

C. Neither during the term of this Agreement nor at any time thereafter, may the
Licensee, directly, or by assisting any other person or entity, contest or deny
the validity or enforceability of any Licensed Trademark, or oppose or seek to
cancel Licensor’s registration thereof;

 

D. The Licensee acknowledges and agrees that any goods it sells or distributes
under any Licensed Trademark must conform to quality standards that do not
dilute or damage the value of the Licensed Trademark to the Licensor, and,
accordingly, agrees to comply with reasonable quality control standards designed
to prevent such dilution or damage; and

 

E. Each Licensee acknowledges and agrees that any Intellectual Property
developed or created by it or the Licensor, alone or jointly with each other,
solely for the purpose of marketing the Licensor’s goods or services, using the
Licensor’s Licensed Trademark, is and will remain the property of the Licensor.
The Licensee, on its behalf and on behalf of its employees, contractors and
agents, hereby assigns to the Licensor, and at the time of creation assigns to
the Licensor without need for further consideration, any and all right, title or
interest in or to that Intellectual Property, and further shall execute, and
require its employees, contractors and agents to execute, any additional
documents necessary to effect that assignment.

 

8.4. Representations. Each Licensor represents and warrants that:

 

A. Such Licensor has the right to grant the licenses provided for hereunder in
accordance with the terms and conditions hereof, free of any liabilities,
charges, liens, pledges, mortgages, restrictions, adverse claims, security
interests, rights of others, and encumbrances of any kind (collectively,
“encumbrances”), other than encumbrances that will not restrict or interfere in
any material respect with the exercise by Licensee of the rights granted to
Licensee hereunder; and

 

10



--------------------------------------------------------------------------------

B. Except as described on Schedule A, there is no claim, action, proceeding or
other litigation pending or, to the knowledge of such Licensor, threatened with
respect to such Licensor’s ownership of any of its Licensed Trademarks or which,
if adversely determined, would restrict or otherwise interfere in any material
respect with the exercise by Licensee of the rights purported to be granted to
Licensee hereunder.

 

9. Fees and Expenses.

 

9.1. BoatU.S. Membership Marketing.

 

A. Rollout Fee. BoatU.S. shall pay West Marine the one-time fee of $220,000 upon
successful rollout of the High Level Advantage Program and the program for
marketing of BoatU.S. Memberships by West Marine. Successful roll-out means that
all of the following have been completed:

 

1. Signage and BoatU.S. Membership Marketing Materials have been placed and are
available in each West Marine Store in accordance with Section 2.3 above;

 

2. All processes and systems are ready for production in accordance with Section
2.6 above;

 

3. West Marine has implemented the High Level Advantage Program in accordance
with Section 2.1 above; and

 

4. West Marine has implemented a training program for sales associates in stores
in accordance with Section 2.3 above.

 

B. Marketing Fee.

 

1. For each Contract Year during the term of this Agreement, commencing with the
Contract Year beginning in 2003, BoatU.S. shall pay West Marine a marketing fee
of (A) $100,000 if West Marine enrolls during the Contract Year at least the
number of New BoatU.S. Members set forth in the table below (for each Contract
Year, the “Annual Goal”), plus (B) $5.00 for each New BoatU.S. Member enrolled
by West Marine in that Contract Year in excess of the Annual Goal in the
Contract Year, as follows:

 

Annual Goals

 

Contract Year beginning in

--------------------------------------------------------------------------------

   New BoatU.S. Members


--------------------------------------------------------------------------------

2003

   35,000

2004

   40,000

2005 and each successive year

   45,000

 

11



--------------------------------------------------------------------------------

For a purposes of this Section 9, a “Contract Year” means a period of 365 or 366
days, as appropriate, beginning on the Effective Date or any anniversary of the
Effective Date and ending on the day prior to the next anniversary of the
Effective Date, except that the last Contract Year shall end on the tenth
anniversary of the Effective Date.

 

2. For purposes of this Section 9.1 and any other provision that requires
calculation of the number of New BoatU.S. Members, a New BoatU.S. Member is
considered enrolled by West Marine only if (A) the New BoatU.S. Member delivers
the required BoatU.S. Membership dues to West Marine, and West Marine submits to
BoatU.S. the complete data for the New BoatU.S. Member in accordance with
Section 2.6 above, along with the required BoatU.S. Membership dues, or (2) the
New BoatU.S. Member completes BoatU.S.’s online enrollment form on the BoatU.S.
Web Site accessed through the hyperlink established in accordance with Section
2.3.C above and pays the required BoatU.S. Membership dues to BoatU.S.

 

3. Beginning with the Contract Year beginning in 2004, and for each Contract
Year thereafter, the amount of the marketing fee payable in accordance with this
Section 9.1B will be increased by the percentage increase, if any, in the
initial full price BoatU.S. Membership dues per BoatU.S. Member charged by
BoatU.S. for the calendar year in which such Contract Year begins from the
amount of such dues charged in the prior calendar year.

 

C. Sales Associate Fee. BoatU.S. shall pay West Marine $2 for each New BoatU.S.
Member enrolled by a sales associate at any West Marine Store (regardless of how
the store is identified or branded). A New BoatU.S. Member is considered
enrolled by a West Marine sales associate only if, with the assistance of a West
Marine sales associate, the New BoatU.S. Member completes a BoatU.S. Membership
Enrollment Form supplied by BoatU.S. to West Marine and submits it to West
Marine at a West Marine Store, together with the required BoatU.S. Membership
dues. BoatU.S. shall have no obligation to pay any amount to any sales associate
or other employee, contractor, representative or agent of West Marine, and West
Marine shall defend, indemnify and hold harmless BoatU.S. and its Affiliates,
shareholders, directors, officers, employees, agents and representatives from
any claim for any compensation by any employee, contractor, representative or
agent of West Marine in connection with the subject matter of this Agreement.

 

D. Trademark Royalty. If, in any Contract Year, West Marine fails to enroll the
number of New BoatU.S. Members required to satisfy the Annual Goal for that
Contract Year, then West Marine shall pay BoatU.S. a royalty for the trademark
licenses granted in Section 8.1 above. The royalty shall be payable
notwithstanding the level or amount of use of the Licensed Trademark by West
Marine. The amount of royalty will be based on the percentage difference between
the Annual Goal for that Contract Year and the number of New BoatU.S. Members
enrolled by West Marine in that Contract Year, as follows:

 

Percentage Below Annual Goal

--------------------------------------------------------------------------------

   Royalty


--------------------------------------------------------------------------------

0-15%

   $ 100,000

16-25%

   $ 200,000

26-60%

   $ 300,000

More than 60%

   $ 1,000,000

 

12



--------------------------------------------------------------------------------

If West Marine terminates this Agreement pursuant to Section 15.2 as a result of
a material breach by BoatU.S., West Marine shall not be required to pay any
royalty under this Section 9.1D for the Contract Year in which the Agreement is
terminated.

 

If BoatU.S. terminates this Agreement pursuant to Section 15.2 as a result of a
material breach by West Marine, West Marine will continue to pay the applicable
royalty under this Section 9.1D for the Contract Year in which the Agreement is
terminated and will pay the $1,000,000 royalty under this Section 9.1D for each
subsequent Contract Year during the remainder of the 10-year term contemplated
by Section 15.1.

 

9.2. BoatU.S. Insurance Marketing.

 

A. BoatU.S. shall pay a base marketing fee to West Marine, equal to 7.5% of any
new policy premium, and 3.75% of any subsequent renewal policy premium, received
from any individual on a BoatU.S. Insurance policy for which the individual
applied (1) through the online application on the BoatU.S. Web Site, accessed
through the hyperlink on the West Marine Web site established in accordance with
Section 4.3 above, or (2) the toll-free telephone number implemented in
accordance with Section 4.2 above.

 

B. Beginning with the Contract Year beginning in 2004, and for each Contract
Year thereafter, the marketing fee under Section 9.2.A will be increased or
decreased by the rate of increase or decrease (if any) during the calendar year
in which such Contract Year begins from the prior calendar year in the total
amount of contract management fees received by BoatU.S. from the insurance
companies underwriting BoatU.S. Insurance. For each year, the increase or
decrease shall be based on the base marketing fee rate set forth in Section
9.2.A above.

 

C. For each Contract Year, beginning with the Contract Year beginning in 2004,
the marketing fee under this Section 9.2 will be increased by a proportionate
share of the total underwriting bonuses (if any) received by BoatU.S. for the
calendar year in which such Contract Year begins from the companies underwriting
BoatU.S. Insurance. The share received by West Marine for any Contract Year will
be based on the percentage calculated as (A) the new and renewal BoatU.S.
Insurance premiums received by BoatU.S. during the calendar year prior to such
Contract Year for BoatU.S. Insurance policies or renewals issued on applications
submitted through (1) the toll-free telephone number implemented in accordance
with Section 4.2, or (2) the online application on the BoatU.S. Web Site
accessed through the hyperlink established in accordance with Section 4.3 above,
divided by (B) the sum of all new and renewal BoatU.S. Insurance premiums
received by BoatU.S. during the calendar year prior to such Contract Year.

 

13



--------------------------------------------------------------------------------

D. Adjustments in marketing fees required under Sections 9.2.B and 9.2.C above
shall be made by Boat America based on its contracts with the applicable
underwriters and information exchanged by Boat America with those underwriters.
West Marine acknowledges the proprietary nature of those contracts and data, and
agrees that it will not have any right to review the contracts, data or other
associated information. If West Marine so requests within 45 days after the end
of any calendar year, Boat America shall have its independent auditors review
and attest to the accuracy of the adjustments to the marketing fees required
under Sections 9.2.B and 9.2.C above based on the management fees and premiums
received by BoatU.S. for such calendar year. Boat America shall furnish to its
independent auditors all data or information necessary to permit them to verify
the adjustments, but shall not be required to disclose the underlying data or
information to West Marine.

 

9.3. West Marine Equipment and Accessories. West Marine shall pay Boat America a
commission of 3% of gross revenue received by West Marine based on any sale of
boating equipment or accessories through the West Marine Web Site by a customer
that accessed the West Marine Web Site through the hyperlink from the BoatU.S.
Web Site established in accordance with Section 5.1 above. For purposes of this
Section 9.3, “gross revenue” means the dollar amount actually billed by West
Marine for boating equipment or accessories sold to a customer described in this
Section 9.3, exclusive of transportation and packaging costs, insurance, duties,
taxes, and other governmental charges, but including all commercial, trade,
cash, and other discounts actually granted by West Marine.

 

9.4. Accounting Procedures and Payment.

 

A. The Rollout Fee pursuant to Section 9.1A will be paid within five days after
the completion of items 1 through 4 of Section 9.1A.

 

B. The Marketing Fee pursuant to Section 9.1B.1(A) for each Contract Year will
be paid within 30 days after the end of the calendar month during the Contract
Year in which the Annual Goal for the Contract Year is achieved. Additional
Marketing Fees pursuant to Section 9.1B.1(B) will be paid, if applicable, within
30 days after the end of each subsequent calendar month based on New BoatU.S.
Members enrolled through the end of such calendar month.

 

C. The Sales Associate Fees pursuant to Section 9.1C will be paid within 30 days
of the end of each calendar month for New BoatU.S. Members enrolled during such
calendar month.

 

D. The Trade Mark Royalty pursuant to Section 9.1D will be calculated within 30
days of the close of each Contract Year and will be due within 15 days from the
close of the calendar month in which it is calculated (if applicable).

 

14



--------------------------------------------------------------------------------

E. BoatU.S. Insurance Marketing fees pursuant to Section 9.2A will be paid
within 30 days of the close of each calendar month with respect to premiums
received during such calendar month.

 

F. The increase in BoatU.S. Insurance Marketing fees pursuant to Section 9.2C
will be due (if any) within 30 days of receipt by BoatU.S. of an underwriting
bonus that triggers the increase provided for in Section 9.2C.

 

G. West Marine Equipment and Accessories fees pursuant to Section 9.3 shall be
paid within 30 days after the close of each calendar month for revenues received
during such calendar month.

 

Each settlement for items in Section 9.4A-G will be accompanied by mutually
agreeable reports that will detail the payment being rendered. Each party shall
maintain accurate records with respect to the calculation of all payments due
under this Agreement. Except as provided in Section 9.2D, either party may, upon
no fewer than five days’ prior written notice to the other party and no more
often than twice during any calendar year, cause its independent accountants to
inspect the records of the other party reasonably related to the calculation of
any such payments.

 

9.5. Payments; Taxes and Other Expenses. All fees, charges and other amounts
payable by one party (the “Billable Party”) to another party (the “Billing
Party”) under this Agreement shall be due and payable within the period
specified in this Agreement or, if not specified, within 30 days of the date on
which the obligation of the Billable Party to pay the Billing Party accrues.
Late payments will bear interest at the lesser rate of one percent (1%) per
month or the maximum rate permitted by law on any unpaid amount due to the
Billing Party for each month (or fraction thereof) that such amount remains
unpaid. The Billable Party shall be responsible for all taxes and duties based
upon amounts payable to the Billing Party hereunder (exclusive of taxes based
upon the net income of the Billing Party). Each party (the “Selling Party”)
shall indemnify and hold the other party harmless from any taxes or duties based
on sale or distribution of the Selling Party’s goods or services. Except as
otherwise set forth expressly in this Agreement, each party bears its own
expenses and costs for performance and any other activities in connection with
this Agreement.

 

10. Exclusivity. West Marine agrees that during the term of this Agreement
neither it, nor any Affiliate of West Marine, shall provide, operate, market or
endorse, nor suggest any affiliation, sponsorship or endorsement of, any
recreational boating association or membership organization that has as a
significant part of its activities the providing to recreational boaters of
goods, services, representation or consumer advocacy. Nothing in this Section
10, however, limits West Marine’s right to endorse or sponsor — as long as it
does not provide or, operate — any nonprofit association or organization that
(A) has as its primary purpose representation or consumer advocacy for sailing,
fishing, or environmental protection, or is a trade association for companies in
the marine industry; (B) does not provide representation or consumer advocacy
for recreational boating except as necessarily part of sailing, fishing or
environmental protection, or on behalf of companies as part of a marine industry
trade association; and (C) does not provide, operate or market towing services.

 

15



--------------------------------------------------------------------------------

11. Confidentiality.

 

11.1. Confidential Information Defined. As used in this Agreement, “Confidential
Information” means any and all information labeled as “confidential” or
“proprietary” by the disclosing party (the “Disclosing Party”) to the other
party (the “Recipient Party”) and other valuable information and materials
(whether or not so labeled), including (A) matters of a technical nature such as
trade secret processes or devices, data formulas, inventions, patented processes
and specifications, (B) matters of a business nature such as information about
costs, profits, pricing policies, markets, sales, suppliers, customer lists,
employees, product plans and marketing plans or strategies, (C) other
information of a similar nature not generally disclosed by a party to the public
or to third parties, and (D) confidential information of a party’s customers or
third parties disclosed to such party under a nondisclosure agreement.

 

11.2. Obligations. During the term of this Agreement, either party may disclose
or make available Confidential Information to the other party. The Recipient
Party agrees that it shall (A) maintain in confidence all of the Disclosing
Party’s Confidential Information, (B) not use the Disclosing Party’s
Confidential Information for any purpose other than that for which it is
disclosed or as contemplated herein and (C) not disclose any of the Disclosing
Party’s Confidential Information to anyone except (1) the Recipient Party’s
employees authorized to receive it, (2) third parties to whom such disclosure is
specifically authorized in writing by the Disclosing Party, (3) contractors
under substantially similar obligations of nondisclosure, or (4) pursuant to
legal process which is or would be readily convertible to compulsory process;
provided that the Recipient Party shall use reasonable efforts to inform the
Disclosing Party of any such legal process (to the extent such notice is lawful)
prior to disclosing any Confidential Information so that the Disclosing Party
may seek to quash such legal process.

 

11.3. Exceptions. The foregoing shall not prevent a Recipient Party from
disclosing Confidential Information (A) intended by the Disclosing Party for
disclosure to third parties in connection with the advancement of the strategic
marketing alliance formed by this Agreement, (B) known by the Recipient Party
other than through the Disclosing Party, without imposition of an obligation of
confidentiality, (C) publicly known or which becomes publicly known through no
unauthorized act of the Recipient Party, (D) that is rightfully received from a
third-party without imposition of a duty of nondisclosure, (E) independently and
lawfully developed by the Recipient Party without use of the Disclosing Party’s
Confidential Information, (F) is approved in writing by the Disclosing Party for
disclosure, or (G) that is required to be disclosed pursuant law or regulation
so long as the Recipient Party provides the Disclosing Party with prompt written
notice of such requirement (to the extent such notice is lawful) prior to any
such disclosure.

 

11.4. Termination and Return. Upon the termination of this Agreement, or upon
request of a Disclosing Party, the Recipient Party shall promptly return all
tangible

 

16



--------------------------------------------------------------------------------

Confidential Information of the Disclosing Party, and shall certify in writing
to the Disclosing Party that all Confidential Information provided to it in
tangible or electronic form (including all copies thereof) has been either
returned to the Disclosing Party or destroyed.

 

12. Representations and Warranties.

 

12.1. BoatU.S. Representations and Warranties. Boat America and the Association
each represent and warrant that:

 

A. Boat America is a corporation validly existing and in good standing under the
laws of the Commonwealth of Virginia, and the Association is a corporation
validly existing and in good standing under the laws of the District of
Columbia, each with full legal power and authority to enter into and perform all
of its obligations under this Agreement;

 

B. Execution, delivery and performance of this Agreement by Boat America and the
Association have been duly and validly authorized by all required corporate or
company actions or proceedings, and this Agreement constitutes a valid and
binding obligation of each of them; and

 

C. Neither is subject to any charter, applicable law, regulation or regulatory
rule, agreement, instrument, duty, license, franchise, permit, order, writ,
injunction or decree which is or will be breached or violated by its execution,
delivery or performance of this Agreement; and

 

D. The Association and Boat America have the right to grant the licenses under
Section 8.1, and to the best of their knowledge use of the BoatU.S. Trademarks
in accordance with that license will not infringe any third party trademark
right in the United States or Canada.

 

12.2. West Marine Representations and Warranties. West Marine represents and
warrants that:

 

A. It is a corporation validly existing and in good standing under the laws of
the State of California, with full legal power and authority to enter into and
perform all of its obligations under this Agreement;

 

B. Its execution, delivery and performance of this Agreement have been duly and
validly authorized by all required corporate or company actions or proceedings,
and this Agreement constitutes a valid and binding obligation of it;

 

C. West Marine is not subject to any charter, applicable law, regulation or
regulatory rule, agreement, instrument, duty, license, franchise, permit, order,
writ, injunction or decree which is or will be breached or violated by its
execution, delivery or performance of this Agreement; and

 

17



--------------------------------------------------------------------------------

D. West Marine has the right to grant the license under Section 8.2 above, and
to the best of West Marine’s knowledge use of the West Marine Trademarks under
that license will not infringe any third party trademark right in the United
States or Canada.

 

12.3. Exclusions. THE WARRANTIES SPECIFIED IN SECTIONS 8.4, 12.1 AND 12.2 ARE
THE SOLE WARRANTIES MADE BY ANY PARTY IN CONNECTION WITH THE SUBJECT MATTER OF
THIS AGREEMENT, AND ARE MADE TO AND FOR THE BENEFIT OF THE OTHER PARTY ONLY.
NEITHER PARTY MAKES ANY OTHER WARRANTY OF ANY KIND WHATSOEVER, WHETHER EXPRESS,
IMPLIED, STATUTORY, OR ARISING FROM COURSE OF DEALING OR PERFORMANCE, AND HEREBY
DISCLAIMS AND EXCLUDES FROM THIS AGREEMENT ALL IMPLIED WARRANTIES, INCLUDING
WITHOUT LIMITATION IMPLIED WARRANTIES OF MERCHANTABILITY, FITNESS FOR A
PARTICULAR PURPOSE, NONINFRINGEMENT OR NONINTERFERENCE WITH DATA.

 

13. Indemnification.

 

13.1. Mutual Obligations. Each party (the “Indemnifying Party”) agrees to
defend, indemnify and hold harmless the other party, and each of its employees,
agents, customers, officers, directors, shareholders (each and collectively, the
“Indemnitee”) from and against any claim, suit, demand, or action, including
without limitation reasonable attorneys fees (each a “Claim”), arising from:

 

A. The Indemnifying Party’s breach of any representation or warranty made by it
in Section 12.1 or 12.2 (as applicable) or Section 8.4;

 

B. The Indemnifying Party’s failure to perform any material obligation under
this Agreement; or

 

C. The Indemnifying Party’s violation of its privacy policies; or

 

D. The Indemnifying Party’s goods or services, even if marketed under this
Agreement by the Indemnified Party.

 

13.2. West Marine Obligations. West Marine agrees to defend, indemnify and hold
harmless BoatU.S., and each of its employees, agents, customers, officers,
directors and shareholders (each an Indemnitee as defined above) from and
against (a) any Claim arising or allegedly arising in connection with
termination or modification of West Marine’s relationship with a third party to
comply with, or as contemplated by, this Agreement, and (b) any Claim by Western
Marine based on alleged infringement of the Western Marine trademarks as a
result of use of the West Marine Trademarks in accordance with this Agreement.

 

13.3. Procedures. Any Indemnitee seeking to be defended, indemnified or held
harmless under Section 13.1 or 13.2 (as applicable) or under the other
indemnification rights expressly provided in this Agreement must (A) give the
Indemnifying Party prompt

 

18



--------------------------------------------------------------------------------

notice of the Claim; (B) cooperate reasonably in defense of the Claim; and (C)
allow the Indemnifying Party sole control of the defense, provided that the
Indemnitee may participate in the defense, at its own expense, and the
Indemnifying Party may not consent to any agreement, order or relief that
imposes any obligation on the Indemnitee, without the Indemnitee’s consent,
which will not be withheld or delayed unreasonably.

 

14. Liability. EXCEPT IN THE EVENT OF UNAUTHORIZED USE OF THE OTHER PARTY’S
CONFIDENTIAL INFORMATION OR INTELLECTUAL PROPERTY, IN NO EVENT WILL EITHER PARTY
BE LIABLE FOR ANY INDIRECT, EXEMPLARY, PUNITIVE, SPECIAL, OR CONSEQUENTIAL
DAMAGES, INCLUDING WITHOUT LIMITATION LOST PROFITS OR OTHER ECONOMIC LOSS, LOST
REIMBURSEMENTS, AND LOST DATA, OR FOR ANY CLAIM BY ANY THIRD PARTY (EXCEPT AS
EXPRESSLY SET FORTH IN THIS AGREEMENT), EVEN IF THE BREACHING PARTY HAD BEEN
ADVISED OF THE POSSIBILITY OF SUCH DAMAGES OR CLAIM. Notwithstanding the
foregoing, the parties agree that any amounts paid by a party as damages to a
third party pursuant to a third-party claim against which the other party is
required to provide indemnification under this Agreement (including amounts paid
as lost profits or other consequential or special damages and amounts paid as
indirect, exemplary, or punitive damages) shall not be subject to the limitation
in this Section 14.

 

15. Term and Termination.

 

15.1. Term. This Agreement commences on the Effective Date, and terminates on
the date 10 years after the Effective Date.

 

15.2. Termination for Breach. Notwithstanding Section 15.1, either party (the
“Terminating Party”) may terminate this Agreement for breach if the other party
fails to cure a material breach more than 30 days after delivery by the
Terminating Party of notice stating the intent to terminate and reasonably
describing the breach. In the event of termination of this Agreement by either
party for material breach by the other party, the terminating party shall be
entitled to pursue all other remedies available at law or equity.

 

15.3. Effect of Expiration or Termination. All licenses to any Licensed
Trademark granted under this Agreement, and any authorization of one party to
promote or market goods or services of the other party, immediately terminate
upon expiration or termination of this Agreement, subject to Section 15.5. The
following provision survive expiration or termination: Sections 4.6, 8.3.B,
8.3.C, 8.3.E, 9.1.D, 11, 12.3, 13, 14, 15.4 and 16, any payment obligation
incurred prior to expiration or termination, and such other provisions that by
their terms are intended to survive expiration or termination.

 

15.4. Transition.

 

A. The licenses granted to West Marine by BoatU.S. for any Licensed Trademarks
shall survive the expiration or termination of this Agreement for so long
thereafter as is necessary:

 

1. To allow West Marine and its Affiliates to comply with the terms of any lease
assigned to West Marine by Boat America or any lease that remains subject to the
Management Agreement between West Marine and Boat America the terms of which
require that the lessee operate under any Licensed Trademark;

 

19



--------------------------------------------------------------------------------

2. To allow West Marine and its Affiliates to sell any private label products
bearing any of the applicable Licensed Trademarks that were ordered prior to the
termination of this Agreement and to use any supplies bearing any of the
applicable Licensed Trademarks that were on hand prior to the termination of
this Agreement; and

 

3. To allow West Marine and its Affiliates a reasonable amount of time to remove
the applicable Licensed Trademarks from West Marine’s premises and property.

 

B. Except in the event of termination for breach by BoatU.S., the licenses
granted to Boat U.S. by West Marine for any Licensed Trademarks shall survive
the expiration or termination of this Agreement for so long thereafter as is
necessary to allow BoatU.S. and its Affiliates a reasonable amount of time to
remove the applicable Licensed Trademarks from BoatU.S.’s materials.

 

C. Notwithstanding Sections 15.3.A or B above, the licenses granted for any
Licensed Trademarks shall not survive the expiration or termination of this
Agreement for more than twelve months.

 

16. Miscellaneous.

 

16.1. BoatU.S. Online Store. The parties agree to Exhibit E with respect to the
BoatU.S. Online Store, as defined therein.

 

16.2. Publicity. The parties agree to publish one or more press releases
describing the marketing affiliation under this Agreement, subject to mutual
written agreement by the parties, which may not be unreasonably withheld or
delayed. Except as otherwise set forth in this Agreement, neither party may
issue any press release or public pronouncement regarding this Agreement or its
subject matter except (A) by mutual written agreement, which may not be
unreasonably withheld or delayed, or (B) as required by law or regulation.

 

16.3. Technological Change. The parties acknowledge that technological change
during the term of this Agreement may render references to the World Wide Web
incomplete or obsolete, and that references to the World Wide Web or related
technology, such as a “hyperlink,” “World Wide Web page” or “World Wide Web
site,” are intended to apply to the then current form of technology widely used
by consumers in the United States for online or digital marketing and shopping.
Accordingly, the parties agree from time to time to confer and revise the
provisions of this Agreement to apply to new forms of technology used in the
United States for marketing and shopping, and that any marketing obligation
under this Agreement shall be deemed to apply to, and be reasonably adapted to,
such new forms.

 

20



--------------------------------------------------------------------------------

16.4. Independent Contractors. Each party is an independent contractor of the
other under this Agreement. This Agreement is not intended to create any other
relationship between the parties, including without limitation any employment,
agency, partnership, joint venture or fiduciary relationship.

 

16.5. Subcontracting. A party may subcontract its obligations under this
Agreement, provided that the party remains fully liable for performance of those
obligations, and any other acts or omissions of its subcontractor, and the
subcontractor must agree in writing to comply in substance and effect with any
and all applicable obligations under this Agreement.

 

16.6. Assignment. This Agreement binds and inures to the benefit of each party’s
permitted successors and assigns. Neither party may assign this Agreement
without the express written consent of the other, which consent shall not be
unreasonably withheld. Notwithstanding the foregoing, a party may assign this
Agreement to (A) any of its Affiliates, (B) any entity that acquires all of the
outstanding capital stock in, or all or substantially all of the assets of, that
party, or (C) the surviving entity in a merger of that party with another
entity.

 

16.7. Force Majeure. Neither party is liable for delays and failures in
performing under this Agreement that result from any cause beyond the reasonable
control of the party.

 

16.8. Notice. All notices required to be given in writing must be sent by
overnight delivery service with reasonable package tracking capabilities or
facsimile to the name and address or number designated in this section below, or
to such other address or numbers that the parties may designate by written
notice. Notice is deemed effective on the day after delivery to the overnight
carrier, or if faxed, upon the sender’s receipt of confirmation that facsimile
transmission occurred. Notices may also be made in person, and shall be deemed
effective upon delivery.

 

Notice to BoatU.S.: At the address identified in the preamble above, “Attn:
Chief Executive Officer”.

 

Notice to West Marine: At the address identified in the preamble above, “Attn:
Chief Executive Officer”, with a copy to the address identified in the preamble
above, “Attn: General Counsel”.

 

16.9. Choice of Law and Forum. This Agreement is governed by and construed in
accordance with the laws of the Commonwealth of Virginia, United States of
America, exclusive of its choice of law rules.

 

16.10. Attorneys’ Fees. Any party that prevails in an action or counterclaim
filed by it to enforce this Agreement is entitled to payment of its reasonable
attorneys’ fees and costs.

 

21



--------------------------------------------------------------------------------

16.11. Headings. The headings, titles, subheadings and other similar
designations for the sections, subsections and exhibits of this Agreement are
for convenience only and shall not be deemed to be a part of this Agreement.

 

16.12. Severability. If any provision of this Agreement is declared invalid, the
other provisions remain in full force and effect, and this Agreement is deemed
to be amended to replace, to the extent legally possible, the rights and
obligations contained in the invalid provision. The invalidity of any provision
is not a failure of consideration.

 

16.13. Waiver. Any failure or delay in exercising, or any single or partial
exercise of, any right or remedy by either party hereto may not be deemed a
waiver of any further, prior, or future right or remedy hereunder.

 

16.14. Entire Agreement. This Agreement constitutes the entire understanding of
the parties with respect to the subject matter hereof, and supersedes all prior
or contemporaneous agreements, statements and representations, oral or written,
between the parties relating to the subject matter of the Agreement. Each
exhibit referenced in this Agreement is incorporated into this Agreement.

 

ACCEPTED AND AGREED TO BY

BOAT AMERICA CORPORATION

  

ACCEPTED AND AGREED TO BY

WEST MARINE PRODUCTS, INC.

By:  

 

--------------------------------------------------------------------------------

   By:  

 

--------------------------------------------------------------------------------

Name:  

 

--------------------------------------------------------------------------------

   Name:  

 

--------------------------------------------------------------------------------

Title:  

 

--------------------------------------------------------------------------------

   Title:  

 

--------------------------------------------------------------------------------

Date:  

 

--------------------------------------------------------------------------------

   Date:  

 

--------------------------------------------------------------------------------

ACCEPTED AND AGREED TO BY

BOAT OWNERS ASSOCIATION OF THE UNITED STATES

         By:  

 

--------------------------------------------------------------------------------

         Name:  

 

--------------------------------------------------------------------------------

         Title:  

 

--------------------------------------------------------------------------------

         Date:  

 

--------------------------------------------------------------------------------

        

 

22



--------------------------------------------------------------------------------

EXHIBIT A TO MARKETING AGREEMENT

DATED JANUARY 14, 2003

 

BOATU.S. TRADEMARKS

 

1.    The word mark BOATU.S. 2.    LOGO [g10058img001.jpg]

 

23



--------------------------------------------------------------------------------

EXHIBIT B TO MARKETING AGREEMENT

DATED JANUARY 14, 2003

 

WEST MARINE TRADEMARKS

 

1.    WEST MARINE trademark 2.    “WE MAKE BOATING MORE FUN” trademark 3.   
LOGO [g10058img002.jpg]

 

24



--------------------------------------------------------------------------------

EXHIBIT C TO MARKETING AGREEMENT

DATED JANUARY 14, 2003

 

EXCLUDED USES OF BOATU.S. TRADEMARKS

 

1. Boats or engines, other than dinghies and outboard motors less than 25hp.

 

2. Docks, lifts or railways.

 

3. Boat signage or graphics.

 

4. Publishing.

 

5. Manufacturing.

 

6. Construction.

 

7. Services of any kind (except as may be mutually excluded from this list by
further written agreement of the parties from time to time in the future),
including but not limited to: insurance, warranties or extended service
contracts; any insurance claim replacement service; repair or maintenance;
finance, credit or financial services; travel, hotels, reservations or concierge
services; medical advise, assistance or evacuation; charter or rental; towing or
salvage; transportation; legal services; marine architecture, design or marine
surveying; appraisal or investigation; consumer protection; education, training,
instruction or licensing; marina, boat yard or boat club services; government or
environmental affairs or advocacy, weather services, arbitration or mediation
service, environmental protection programs or services, boat valuation or buying
services, or boat launch ramp locator services, but excluding services that are
directly related and necessary to the sale of boating equipment and accessories
normally used upon or with recreational boats, such as repair of defective
products, delivery of purchased products, and other normal customer service
functions related to the sale of those products.

 

8. Sponsorships; donations; tournaments; sporting events; industry affiliations;
sweepstakes or contests; advertising or marketing affiliations; boat operation
and safety training or certification; classifieds or other advertising; clubs of
any type; EPIRB rental; FCC radio MMSI registration; sail making; rigging shop,
inflatable or electronic repairs; cartography; boat location tracking systems;
provided that West Marine may use the BoatU.S. Trademarks in connection with
sponsorships, tournaments, and contests, with the prior written consent of
BoatU.S., which will not be withheld or delayed unreasonably.

 

9. Any universal resource locator (i.e., “URL”), or other Internet or online
address or identifier, or telephone number (each an “Address”), containing the
letter combination “BOATUS” or any confusingly similar letter combination.
Further, West Marine may not distribute any press releases or other statement or
material, in printed, digital or any other medium, suggesting that any Web or
other online site, or telephone number, containing the Address “BOATUS” or any
confusingly similar Address, is affiliated with West Marine or its Affiliate.
Notwithstanding the foregoing, the parties agree, for the term of this
Agreement, to the specifically approved use, hosting and maintenance of the
“BoatU.S. Online Store” as more fully described in Exhibit E.

 

25



--------------------------------------------------------------------------------

EXHIBIT D TO MARKETING AGREEMENT

DATED JANUARY 14, 2003

 

NONEXCLUSIVE USES OF BOATU.S. TRADEMARKS

 

1. Hats, flags, jackets, shirts and other garments, pencils, pens, key chains,
coffee mugs, greeting cards, postcards and other goods distributed by Boat or on
behalf of BoatU.S. to promote the Association.

 

2. Promotion in accordance with this Agreement of goods or services sold or
distributed by West Marine.

 

26



--------------------------------------------------------------------------------

EXHIBIT E TO MARKETING AGREEMENT

DATED JANUARY 14, 2003

 

BoatU.S. Online Store

 

This Exhibit E concerns the BoatU.S. Online Store. “BoatU.S. Online Store” as
used in this Exhibit E refers to those web pages of the BoatU.S. Web Site that
are principally devoted to the sale of boating equipment and accessories,
specifically identified as such, and whose design and use is approved in writing
by BoatU.S. For purposes of clarification, the parties agree that, as of the
Effective Date, the BoatU.S. Online Store is identified by the URL (i.e.,
universal resource locator) http://www.boatus-store.com/MC-Online. During the
term of this Agreement, West Marine will enjoy the use of the BoatU.S. Online
Store, subject to the following:

 

A. West Marine will control all boating equipment content and the transaction
engine for such sales (registration, checkout, credit card collection, account
look-up and confirmation) on the BoatU.S. Online Store pages. BoatU.S. will
control all of the non-equipment content, presentation and graphic look of the
BoatU.S. Online Store pages.

 

  A.1 BoatU.S. controls the content of the top of the pages “Headers”, the
bottom of the pages “Footers” and on the “Homepage” of the BoatU.S. Online
Store, the BoatU.S. Electronics Store and any future Boat U.S. specialty stores,
the right hand Features Column

 

  A.2 West Marine controls the content of the left hand Navigation Bar on all
pages, the interior middle of the Homepages listed in A.1 above, and all of the
space above the footers and below the headers on all other pages.

 

B. West Marine will own all sales of boating equipment through the BoatU.S.
Online Store and for all such sales pay a marketing fee to BoatU.S. as described
in 9.3 of this Marketing Agreement. BoatU.S. will own the sales of any other
goods or services sold through the BoatU.S. Online Store.

 

C. The hosting and maintenance of the BoatU.S. Online Store is a joint
responsibility. While BoatU.S. retains ownership and overall control of the
site, nothing in this agreement prohibits mutual or single site hosting and
maintenance. The parties agree to work together to host and maintain the site
for reasonable commerce and to their mutual benefit. Each party is responsible
for the maintenance of their respective content space and will pay the
proportionate costs driven by the volume of content located on the site. The
parties will share all traffic, registration, and log files of the BoatU.S.
Online Store regardless of the hosting architecture. Whoever is hosting the site
will promptly make requested changes with fair consideration to the commercial
impact of the requested change on the requesting party. The parties will work
together reasonably and in good

 

27



--------------------------------------------------------------------------------

faith to agree on a further written agreement, or amendment of this Agreement,
further specifying their respective operational and other obligations with
respect to the BoatU.S. Online Store, including without limitation hosting,
maintenance, back-end systems, performance, a privacy policy and any further
required legal or regulatory compliance.

 

D. BoatU.S. retains responsibility for e-mail promotion to shoppers, registrants
and visitors to the BoatU.S. Online Store. BoatU.S. will e-mail product
promotions as provided by West Marine, or permit West Marine under the BoatU.S.
Online Store trademark, to send up to one e-mail a week in a mutually agreed
format, to a unique e-mail address. While BoatU.S. maintains control over the
access, content, and frequency of the e-mail program, promotional efforts will
not be unreasonably denied.

 

E. West Marine shall not promote through the BoatU.S. Online Store any
insurance, boat finance, towing, or other services that compete with the
Association. BoatU.S. shall not promote through the BoatU.S. Online Store the
sale of boating equipment or accessories not supplied by West Marine.

 

F. All other sections of the Marketing Agreement apply to this joint effort to
manage the BoatU.S. Online Store.

 

28



--------------------------------------------------------------------------------

SCHEDULE A TO MARKETING AGREEMENT

DATED JANUARY 14, 2003

 

A company named Western Marine, in Vancouver, British Columbia, served West
Marine with Cease and Desist Letters in November 2001 and February 2002,
alleging trademark infringement and threatening to seek injunctive relief if
West Marine opened retail stores in Canada under the West Marine tradename.
Western Marine claims that it owns exclusive use rights to the name. Western
Marine and West Marine have reached a tentative agreement on a settlement, with
Western Marine granting West Marine a license to the trademark and West Marine
agreeing to restrict certain wholesale activity in Canada.

 

29